Roan, J.
This defendant was convicted under an indictment charging him with assault with intent to murder, in that he ran an automobile against and over one W. H. Morgan on a public road, with intent to kill him. The motion for a new trial was based solely upon the statutory grounds, that, the verdict was contrary to law, and to the evidence, etc.
This is a very peculiar case. It is not shown that the defendant had any ill feeling for the man alleged to have been assaulted; no reason appears why he should have wished to run the man down on a public highway; there is no• evidence that the machine became unmanageable or skidded, and no explanation of his conduct is apparent unless it was actuated by a reckless disregard of human life. The presumption of malice may arise from a reckless disregard of human life; and “there are wanton or reckless states of mind which are sometimes the equivalent of a specific intent to kill, and which may and should be treated by the jury as amounting to such intention when productive of violence likely to result in the destruction of life, though not so resulting in the, given instance..” Gallery v. State, 92 Ga. 464 (2) (17 S. E. 863). And see Collier v. State, 39 Ga. 31, 34. There is no complaint that the court failed to submit the case fairly to the jury. The questions to be determined were purely questions for the jury; and, the trial "judge having approved their verdict, we are not prepared to hold that he committed reversible error in so doing. Judgment affirmed..